Citation Nr: 0415858	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  98-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
May 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In November 2000 and June 2003, the Board 
remanded the veteran's claim to the RO for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

REMAND

As noted above, in June 2003, the Board remanded the 
veteran's claim to the RO in light of the new judicial 
precedent set forth in the Veterans Claims Assistance Act of 
2000 (VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  The Board 
directed the RO to furnish the veteran with a development 
letter consistent with the notice requirements of the VCAA.  
After reviewing the claims file to ensure that all 
notification and development action required by the VCAA was 
completed, the Board directed the RO to readjudicate the 
veteran's claim and, if the claim remained denied, to provide 
him with a supplemental statement of the case (SSOC).  

In a July 2003 letter, the RO advised the veteran of the new 
VCAA.  However, the RO did not readjudicate the veteran's 
claim or provide him with an SSOC.  Thus, the Board finds 
that a remand of this case is necessary in order to fully 
comply with the mandate of the Court set forth in Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO is advised that, where 
the remand orders of the Board are not complied with, the 
Court has emphasized that the Board commits error as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Id.

The Board regrets the further delay in considering the 
veteran's claim but believes that, in the interest of due 
process and fairness, this action is warranted prior to final 
consideration of the claim on appeal.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should readjudicate the veteran's claim for 
service connection for bilateral hearing loss.  If 
the benefits sought on appeal remain denied, the 
appellant and his representative should be provided 
an SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal since the November 2002 
SSOC.  An appropriate period of time should be 
allowed for response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any outcome 
warranted in this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


